



CONFIDENTIAL TREATMENT REQUESTED
CERTAIN INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC




Third Amendment to Pooled Patents Agreement
This Third Amendment to the Pooled Patents Agreement (the “Third Amendment”) is
effective as of the date of last signature found below (“Third Amendment
Effective Date”) between Illumina, Inc., a Delaware corporation having a place
of business at 5200 Illumina Way, San Diego, CA 92122 ("Illumina") and Sequenom,
Inc., a Delaware corporation, having a place of business at 3595 John Hopkins
Court, San Diego CA 92121 (“Sequenom”). Sequenom and Illumina may be referred to
herein as “Party” or “Parties.”
WHEREAS, the Parties entered into the Pooled Patents Agreement, dated December
2, 2014, as amended via a First Amendment dated April 21, 2016 and via a Second
Amendment dated April 17, 2017 (“Agreement”);
WHEREAS, the Parties desire to amend Schedule 1A of the Agreement to permit
lower Test Fees to be paid by certain additional companies, as identified
herein; and
WHEREAS, for good and valuable consideration, the Parties agree to amend the
Agreement as follows:
1.
Schedule 1A is amended to add the following entities:

[…***…]
Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. All capitalized terms not defined in
this Third Amendment shall have the meaning ascribed to them in the Agreement.


IN WITNESS WHEREOF, the Parties have signed this Third Amendment as of the dates
indicated below.
    
ILLUMINA
 
SEQUENOM
By:
/s/ Jeff Eidel
 
By:
/s/ Eric Lindblom
Name:
Jeff Eidel
 
Name:
Eric Lindblom
Title:
VP, Corporate & Business Development
 
Title:
SVP, LabCorp.
Date:
August 21, 2017
 
Date:
August 28, 2017

 
 









